DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 26 March 2021. As directed by the amendment: claim 11 has been amended. Thus claims 1-20 are presently pending in this application, and claims 1-10 and 18-20 remain withdrawn. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rolo (US 2010/0151161 A1) in view of Korner (US 2010/0287755 A1).
Regarding claim 11, Da Rolo discloses a medical device (Fig 6), comprising: a tubular member (3 Fig 6) including a plurality of ring members (30 Fig 6), wherein the plurality of ring members includes a distal ring member, a first body region ring member, a second body region ring member, and a proximal (See annotated Fig 6 below); a frangible connecting member extending between the first body region ring member and the second body region ring member (21 Fig 6); a polymeric member disposed along the tubular member [0034]; and a shaft member coupled to the proximal ring member (2 Fig 6).  

    PNG
    media_image1.png
    845
    765
    media_image1.png
    Greyscale

Da Rolo discloses the frangible connecting member can be produced by “all production methods, such as laser cutting; erosion or etching” which “make it possible not only to leave webs 21 standing, but also to bring these to the dimensioning necessary for use as predetermined breaking points.” [0037] However, Da Rolo is unclear as to the frangible connecting members being integrally formed with both the first body region ring member and the second body region ring member.
	Korner teaches a frangible connecting member (10 Fig 2) extending between and integrally formed (“the separating gap between the adjacent sections 4 is not cut in a closed path, but interrupted in the region in which the lugs 6 engage into the recesses 8, i/n a manner such that the tube sections 4 remain materially connected to one another via two webs 10”  [0035]) with both the first body region ring member and the second body region ring member (Adjacent sections 4 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the frangible connecting member of Da Rolo to be integrally formed as taught by Korner to reduce the amount of separate components and steps needed to produce the tube. Additionally making the frangible connecting members integral with its adjacent parts would be a matter of obvious engineering choice. See MPEP 2144.04 V B.
Regarding claim 12, modified Da Rolo discloses the medical device of claim 11. Da Rolo further discloses further comprising a second frangible connecting member (21 Fig 4) extending between the first body region ring member and the second body region ring member.  
Regarding claim 13, modified Da Rolo discloses the medical device of claim 11. Da Rolo further discloses wherein the first body region ring member has a knuckle region and wherein the knuckle region is nested with a valley region of the second body region ring member (See annotated Fig 6 below).  

    PNG
    media_image2.png
    356
    421
    media_image2.png
    Greyscale

Regarding claim 17, modified Da Rolo discloses the medical device of claim 11. Da Rolo further discloses wherein the polymeric member includes a sleeve disposed along an outer surface of the tubular member [0034].  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Da Rolo (US 2010/0151161 A1) in view of Korner (US 2010/0287755 A1) and Oakley et al. (US 5413107).
Regarding claim 14, modified Da Rolo discloses the medical device of claim 11. However, modified Da Rolo fails to disclose wherein the shaft member includes a braid and wherein the proximal ring member includes a braid attachment region coupled to the braid.
Oakley et al. teaches wherein the shaft member (14 Fig 1) includes a braid (66 Fig 6) and wherein the proximal ring member includes a braid attachment region coupled to the braid (See annotated Fig 6 below). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Da Rolo to include the limitations as taught by Oakley et al. so the “nonarticulated section 14 of the probe 10 may also be somewhat flexible so as to enable the surgeon to feed the probe through a natural portal” (Col 9 Lines 32-34).

    PNG
    media_image3.png
    236
    323
    media_image3.png
    Greyscale

Regarding claim 15, modified Da Rolo discloses the medical device of claim 11. However, modified Da Rolo fails to disclose further comprising a steering member coupled to the tubular member.  
Oakley et al. teaches further comprising a steering member (38  & 40 Figs 6 & 7) coupled to the tubular member (16 Fig 6, Col 8 Lines 45-48). It would have been obvious to one of ordinary skill at the (Col 1 Lines 52-54).
Regarding claim 16, modified Da Rolo discloses the medical device of claim 15. Oakley et al. further teaches wherein the steering member extends along an inner surface of the tubular member (38  & 40 Figs 6 & 7) and is secured to the distal ring member (Col 8 Lines 45-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783